In re Alo, Taisi; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. L, No. 03-2438; to the Court of Appeal, Fifth Circuit, No. 12-KH-86.
Writ granted; case remanded. Because relator’s “judgment of conviction and sentence” did not become final under La. C.Cr.P. art. 922 until January 30, 2009 (14 days) after this Court denied writs on January 16, 2009, cf. State v. Brown, 08-0311 (La.3/13/09), 5 So.3d 107; State ex rel. Frazier v. State, 03-0242 (La.2/6/04), 868 So.2d 9, his application filed November 24, 2010 arrived timely. La.C.Cr.P. art 930.8. The district court is accordingly ordered to give the application merits consideration.